ACCEPTED
                                                                                         03-14-00035-CV
                                                                                                 6597015
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   8/21/2015 10:54:28 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK



                    No. 03-14-00035-CV                                  FILED IN
                                                                 3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                          In the Court of Appeals                8/21/2015 10:54:28 AM
                       For the Third Judicial District               JEFFREY D. KYLE
                                                                          Clerk
                          Sitting at Austin, Texas



                                 In the Estate of
                         Evelyn Landua Koehler, Deceased

                      Appealed from the County Court at Law No. 1 of
                                   Bell County, Texas



                    Unopposed Motion to Extend Time to File
                        Appellants’ Brief on the Merits

                                          Robert Little
                                          State Bar No. 24050940
                                          little@namanhowell.com
                                          Kristen A. Mynar
                                          State Bar No. 24074785
                                          kmynar@namanhowell.com

                                          Naman, Howell, Smith & Lee, PLLC
                                          400 Austin Ave., Ste. 800
                                          Waco, Texas 76701
                                          254-755-4100
                                          254-754-6331 (fax)

                                          Attorneys for Appellant


{03526737.DOC / }
                     No. 03-14-00035-CV
                            In the Court of Appeals
                         For the Third Judicial District
                            Sitting at Austin, Texas



                                   In the Estate of
                           Evelyn Landua Koehler, Deceased



                    Unopposed Motion to Extend Time to File
                        Appellants’ Brief on the Merits

To the Honorable Court of Appeals:

        Comes now Casey A. Koehler and Jennifer Phy, who are the Appellants in

the above case, and file this Unopposed Motion to Extend Time to File Appellants’

Brief on the Merits. In support of this Motion, Appellant shows as follows:

        1.          The Notice of Appeal was filed in this case on January 21, 2014. The

Clerk’s Record in this case was first filed on April 17, 2014. However, the

Reporter’s Record was only filed on July 22, 2015. Appellants’ Brief on the

Merits is currently due on August 21, 2015.




{03526737.DOC / }
        2.       Appellants have not previously requested an extension of time.

        3.       Appellants request an additional extension of time for 30 days to file

its Brief. If granted, the extension would change the due date for the Appellants’

Brief on the Merits to September 20, 2015.

        4.       Good cause exists for the extension of time to file the Appellants’

Brief in this case. The parties are attempting to resolve this matter, and have

agreed that an extension of time for filing of the briefs in this case will facilitate

those discussions and assist the parties in attempting to get the case resolved.

        5.       No party will be prejudiced by the extension of time requested.

Appellee does not oppose this request. Therefore, Appellants request that the

Court accept a Brief in this case from the Appellants on or before September 20,

2015.

        Wherefore, premises considered, Appellants respectfully request the Court

to extend the time for filing its Brief on the Merits up to and including September

20, 2015.




{03526737.DOC / }{02633677.DOC /         2
                                            Respectfully submitted,

                                            NAMAN, HOWELL, SMITH & LEE, PLLC
                                            400 Austin Ave., Ste. 800
                                            P. O. Box 1470
                                            Waco, Texas 76703-1470
                                            254.755.4100 / Facsimile 254.754.6331


                                            BY: ________________________________
                                                 Robert Little
                                                 State Bar No. 24050940
                                                 Kristen A. Mynar
                                                 State Bar No. 24074785

                                            ATTORNEYS FOR APPELLANTS
                                            CASEY A. KOEHLER AND JENNIFER PHY


                                   CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Notice of Appeal is being served by E-service and facsimile to the following
counsel of record on the 21st day of August, 2015:

          Eric Stoebner
          Harrell & Stoebner, P.C.
          2106 Bird Creek Drive
          Temple, TX 76502
          Tel.: (254) 771-1855
          Fax: (254) 771-2082



                                       ____________________________________
                                            Robert Little




{03526737.DOC / }{02633677.DOC /           3